 8:18-cv-00137-BCB-SMB Doc # 127 Filed: 01/19/21 Page 1 of 2 - Page ID # 1040




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

SAWNYA J. WILLIAMS,

                      Plaintiff,                                      8:18CV137

       vs.                                            AMENDED TRIAL SETTING ORDER

H & H AUTO PARTS, LLC,

                      Defendant.

       After conferring with counsel for the parties, the Trial Setting Order shall be amended as
follows:

       IT IS ORDERED:

       1)     The status conference presently scheduled for February 2, 2021 is canceled.

       2)     The jury trial of this case is set to commence before Brian C. Buescher, United
              States District Judge, in Courtroom 5, Roman L. Hruska Federal Courthouse, 111
              South 18th Plaza, Omaha, Nebraska, at 9:00 a.m. on May 10, 2021, or as soon
              thereafter as the case may be called, for a duration of five (5) trial days. This case
              is subject to the prior trial of criminal cases and such other civil cases as may be
              scheduled for trial before this one. Jury selection will be held at the
              commencement of trial.

       3)     The Pretrial Conference is scheduled to be held before the undersigned magistrate
              judge on April 19, 2021 at 1:00 p.m., and will be conducted by video
              conferencing. Video conference instructions are found at Filing No. 126.

       4)     The parties’ proposed Pretrial Conference Order and Exhibit List(s) must be
              emailed to bazis@ned.uscourts.gov in Word format, by 12:00 p.m. on April 14,
              2021.

       5)     Motions in limine shall be filed seven days before the pretrial conference. It is not
              the normal practice to hold hearings on motions in limine or to rule on them prior
              to the first day of trial. Counsel should plan accordingly.

       6)     All requests for changes of deadlines or settings established herein shall be
              directed to the undersigned magistrate judge, including all requests for changes of
              trial dates. Such requests will not be considered absent a showing of due diligence
              in the timely progression of this case and the recent development of
              circumstances, unanticipated prior to the filing of the motion, which require that
              additional time be allowed.
8:18-cv-00137-BCB-SMB Doc # 127 Filed: 01/19/21 Page 2 of 2 - Page ID # 1041




    Dated this 19th day of January, 2021.
                                            BY THE COURT:


                                            s/ Susan M. Bazis
                                            United States Magistrate Judge
